Mr. Justice Córdova Davila
delivered the opinion of the' Court.
José Moreno Cuevas was sentenced by the District Court of San Juan to ten years’ imprisonment in the penitentiary for the crime of burglary in the first degree. The case was.' tried by the court without a jury. The information charges' the defendant with having been previously convicted and having served terms in the penitentiary for two different crimes of burglary in the first degree. José Moreno Cuevas, appealed from the judgment and in his brief assigns three, errors as committed by the lower court.
The first assignment is that the court gave full credence-to the testimony of Eafael Marxuach which was not corroborated. This witness resided in the house alleged to have been burglarized. Although his testimony needs no corroboration,, the fact is that certain circumstances intervened which corroborated his testimony, one of them being the identification of the hat left by the defendant in his flight from the premises and picked up by Marxuach. This hat was identified by detective Joaquín Rodríguez, who testified that on other occasions in which the defendant was taken to police headquarters,, he was wearing the same hat. ' ’
As a second error the appellant charges that this hat was admitted in evidence without the same having been occupied on his person or shown to belong to him. This evidence was, admitted by the court after hearing the testimony of witnesses Rafael Marxuach and Joaquín Rodríguez. The former saw when the defendant lost the hat as he ran and the second was acquainted with said hat because, as already stated, he? had seen it before on the defendant. No error was committed in admitting this evidence.
The third error assigned is that the court admitted in evidence copies of two judgments of conviction entered against the defendant that have nothing to do with the case at bar. The prosecuting attorney offered this evidence to prove *443tbe averment relative to the successive offenses contained in the information. The evidence consisted of copies of two-judgments against the defendant for the crime of burglary in the first degree, dnly authorized and certified, and for which he served terms in the penitentiary. The error is. nonexistent.
The evidence in this case is clear and convincing. It was shown that José Moreno Cuevas, early in the morning of October 2, 1931, entered the residence of Rafael Marxnaeh with the intention of committing larceny. Marxnaeh woke up when he heard the sound of the keys that he had left in one of his trouser pockets, and the defendant then ran away leaving a black felt hat, which was duly identified. Marxnaeh testified that six dollars and some odd cents had been stolen from his pocket.
The, judgment appealed from will be affirmed.